MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 26 2020, 8:44 am

court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Catherine Brizzi
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Donald A. Everling,                                      October 26, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-930
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Mark K. Dudley,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         48C06-1807-F2-1914



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-930 | October 26, 2020                 Page 1 of 7
                                       Statement of the Case
[1]   Donald A. Everling appeals his conviction for possession of paraphernalia, as a

      Class C misdemeanor, and his sentence. Everling does not appeal his

      conviction for dealing in methamphetamine, as a Level 2 felony, or his

      adjudication as a habitual offender. He raises the following two issues for our

      review:


              1.       Whether the State presented sufficient evidence to support
                       his conviction.


              2.       Whether his sentence is inappropriate in light of the nature
                       of the offenses and his character.


[2]   We affirm.


                                 Facts and Procedural History
[3]   While Everling was on probation in another cause number, officers searched his

      residence. There, they discovered about fourteen grams of methamphetamine

      in a safe; aluminum foil holding additional methamphetamine in the oven;

      hollowed-out pens; multiple glass smoking devices; two digital scales; and a

      syringe containing an unknown substance. Officers also retrieved security

      footage from inside the home that showed Everling smoking apparent

      methamphetamine and accessing the safe.


[4]   The State charged Everling in relevant part with dealing in methamphetamine,

      as a Level 2 felony; possession of paraphernalia, as a Class C misdemeanor;

      and being a habitual offender. A jury found Everling guilty on each of those
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-930 | October 26, 2020   Page 2 of 7
      allegations. After a sentencing hearing, the court found the following

      aggravators: “1) criminal history; 2) multiple counts; 3) on probation at the

      time the instant offense[s were] committed; 4) repeat behavior; 5) in need of

      services best provided by the DOC; and 6) lack of initiative to address ongoing

      substance abuse problem.” Appellant’s App. Vol. II at 29. The court found no

      mitigators. The court then sentenced Everling to an aggregate term of forty-one

      and one-half years incarceration. This appeal ensued.


                                     Discussion and Decision
                                     Issue One: Sufficient Evidence

[5]   On appeal, Everling first asserts that the State failed to present sufficient

      evidence to show that he committed possession of paraphernalia, as a Class C

      misdemeanor. According to Everling, his girlfriend also lived at his residence,

      and the State failed to show that the contraband was his and not hers.


[6]   As we have explained:


              In order to prove constructive possession of [contraband], the
              State must show that the defendant has both: (1) the intent to
              maintain dominion and control over the [contraband]; and (2)
              the capability to maintain dominion and control over the
              [contraband]. Wilkerson v. State, 918 N.E.2d 458, 462 (Ind. Ct.
              App. 2009) (emphasis added) (quoting Gee v. State, 810 N.E.2d
338, 340 (Ind. 2004)). “The capability prong may be satisfied by
              ‘proof of a possessory interest in the premises in which [the
              contraband is] found.’” Monroe v. State, 899 N.E.2d 688, 692
              (Ind. Ct. App. 2009) (citing Gee, 810 N.E.2d at 340). “This is so
              regardless of whether the possession of the premises is exclusive
              or not.” Id. . . .

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-930 | October 26, 2020   Page 3 of 7
        With regard to the intent prong of the test, where, as here, a
        defendant’s possession of the premises upon which contraband is
        found is not exclusive, the inference of intent to maintain
        dominion and control over the [contraband] must be supported
        by additional circumstances pointing to the defendant’s
        knowledge of the nature of the [contraband] and [its] presence.
        Id. (citing Gee, 810 N.E.2d at 341). Those additional
        circumstances include:


                 (1) incriminating statements made by the defendant, (2)
                 attempted flight or furtive gestures, (3) location of
                 substances like drugs in settings that suggest
                 manufacturing, (4) proximity of the contraband to the
                 defendant, (5) location of the contraband within the
                 defendant’s plain view, and (6) the mingling of the
                 contraband with other items owned by the defendant.


        Wilkerson, 918 N.E.2d at 462.


Houston v. State, 997 N.E.2d 407, 410 (Ind. Ct. App. 2013). In addition to the

above six circumstances, we have also recognized that the nature of the place in

which the contraband is found can be an additional circumstance that

demonstrates the defendant’s knowledge of the contraband. E.g., Carnes v. State,

480 N.E.2d 581, 587 (Ind. Ct. App. 1985), trans. denied. Those enumerated

circumstances are nonexhaustive; ultimately, our question is whether a

reasonable fact-finder could conclude from the evidence that the defendant

knew of the nature and presence of the contraband. Johnson v. State, 59 N.E.3d
1071, 1073 (Ind. Ct. App. 2016).




Court of Appeals of Indiana | Memorandum Decision 20A-CR-930 | October 26, 2020   Page 4 of 7
[7]   Here, a reasonable fact-finder could readily conclude that Everling knew of the

      nature and presence of the paraphernalia found inside his residence. 1 The

      State’s evidence included video recordings of him accessing the safe where the

      fourteen grams of methamphetamine were located. Those video recordings

      also showed him smoking methamphetamine in a piece of aluminum foil, and

      the State seized aluminum foil holding methamphetamine from inside the

      stove. And Everling’s girlfriend testified that he kept most of his possessions in

      the living room and slept on the couch there; hollowed-out pens and several

      glass smoking devices were discovered near the living room couch.

      Accordingly, the State presented sufficient evidence from which the fact-finder

      could conclude that Everling was guilty of possession of paraphernalia, as a

      Class C misdemeanor.


                                                Issue Two: Sentence

[8]   Everling also argues that his aggregate sentence of forty-one and one-half years

      is inappropriate in light of the nature of the offenses and his character. As our

      Supreme Court has made clear:


                 The Indiana Constitution authorizes appellate review and
                 revision of a trial court's sentencing decision. Ind. Const. art. 7,
                 §§ 4, 6; Serino v. State, 798 N.E.2d 852, 856 (Ind. 2003). This
                 authority is implemented through Indiana Appellate Rule 7(B),
                 which permits an appellate court to revise a sentence if, after due
                 consideration of the trial court's decision, the sentence is found to




      1
          There is no dispute that Everling had a possessory interest in his own residence.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-930 | October 26, 2020         Page 5 of 7
               be inappropriate in light of the nature of the offense and the
               character of the offender. Serino, 798 N.E.2d at 856. The
               principal role of such review is to attempt to leaven the outliers.
               Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The burden
               is on the defendant to persuade the reviewing court that the
               sentence is inappropriate. Bowman v. State, 51 N.E.3d 1174, 1181
               (Ind. 2016).


       Robinson v. State, 91 N.E.3d 574, 577 (Ind. 2018) (per curiam).


[9]    Further:


               Indiana Appellate Rule 7(B) is a “rare” avenue for appellate relief
               that is reserved “for exceptional cases.” Livingston v. State, 113
N.E.3d 611, 612-13 (Ind. 2018) (per curiam). Even with Rule
               7(B), “[s]entencing is principally a discretionary function in
               which the trial court’s judgment should receive considerable
               deference.” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015)
               (quoting Cardwell, 895 N.E.2d at 1222). “Such deference should
               prevail unless overcome by compelling evidence portraying in a
               positive light the nature of the offense (such as accompanied by
               restraint, regard, and lack of brutality) and the defendant’s
               character (such as substantial virtuous traits or persistent
               examples of good character).” Id. Absent such a “sufficiently
               compelling” evidentiary basis, we will not “override the decision
               of the . . . trial court.” Id.


       Sorenson v. State, 133 N.E.3d 717, 728 (Ind. Ct. App. 2019) (alteration and

       omission original to Sorenson), trans. denied.


[10]   Aside from the Class C misdemeanor conviction, the jury found Everling guilty

       of a Level 2 felony and for being a habitual offender. A Level 2 felony carries a

       sentence between ten and thirty years, with an advisory sentence of seventeen

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-930 | October 26, 2020   Page 6 of 7
       and one-half years. Ind. Code § 35-50-2-4.5 (2020). The habitual offender

       adjudication carries an additional term of six to twenty years. I.C. § 35-50-2-

       8(i)(1). The court sentenced Everling to twenty-five years on the Level 2 felony,

       enhanced by an additional sixteen and one-half years for being a habitual

       offender.


[11]   Everling does not meet the burden on appeal of showing that his sentence is

       inappropriate. He acknowledges his substantial criminal history, which

       includes fifteen prior felony convictions and twelve prior misdemeanor

       convictions. He also committed the instant offenses while on probation in

       another cause. He presents no evidence that we are obliged to credit that

       “portray[s] in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and a lack of brutality)” or his character, such as “substantial

       virtuous traits or persistent examples of good character.” Stephenson, 29 N.E.3d

       at 122. Accordingly, we cannot say that his aggregate sentence is inappropriate,

       and we affirm his sentence.


[12]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-930 | October 26, 2020   Page 7 of 7